ALD-228                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                      No. 12-2457
                                      ___________

                         PATRICK D. TILLIO, SR., Appellant

                                            v.

   DR. ROCIO NELL; NORRISTOWN STATE HOSPITAL; DEPARTMENT OF
PUBLIC WELFARE OF THE COMMONWEALTH OF PENNSYLVANIA; CHESTER
 COUNTY COURT; DELAWARE COUNTY COURT; MONTGOMERY COUNTY
                       EMERGENCY SERVICE
                ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                           (D.C. Civil No. 2-12-cv-02420)
                     District Judge: Honorable Cynthia M. Rufe
                     ____________________________________

            Submitted for Possible Dismissal Due to a Jurisdictional Defect
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 19, 2012
              Before: SLOVITER, FISHER and WEIS, Circuit Judges

                             (Opinion filed: July 30, 2012 )
                                      _________

                                       OPINION
                                       _________

PER CURIAM.

      Patrick D. Tillio, Sr. (“Tillio”), proceeding pro se and in forma pauperis, appeals

from the District Court‟s May 7, 2012 order dismissing his complaint. We will

summarily affirm.
                                             I.

       In April 2012, Tillio filed an application to proceed in forma pauperis and a

complaint alleging that several defendants were violating his civil rights by conducting

surveillance on him and his son. (Dkt. No. 3.) On May 7, 2012, the District Court

granted Tillio leave to proceed in forma pauperis, but dismissed his “rambling and

unclear” complaint without prejudice. (Dkt. No. 2.) Tillio was granted leave to amend

his complaint within thirty days.

       Rather than filing an amended complaint, Tillio filed a Notice of Appeal on May

21, 2012. The Clerk notified Tillio of a potential jurisdictional defect pursuant to Borelli

v. City of Reading, 532 F.2d 950 (3d Cir. 1976) (per curiam), and that his appeal would

be submitted for possible summary action. Tillio did not respond.

                                             II.

       Normally, an order that “dismisses a complaint without prejudice is neither final

nor appealable” under 28 U.S.C. § 1291. Borelli, 532 F.2d at 951. Such an order

becomes final and appealable, though, if the plaintiff “declares his intention to stand on

his complaint” instead of amending it. Id. at 952.

       There is no “clear rule for determining when a party has elected to stand on his or

her complaint.” Hagan v. Rogers, 570 F.3d 146, 151 (3d Cir. 2009). However, when the

District Court has provided a set amount of time within which to amend, and the plaintiff

fails to do so, the Court may conclude that the plaintiff elected to stand on his Complaint.

Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 n.5 (3d Cir 1992); see also Hagan, 570
                                             2
F.3d at 151 (concluding that plaintiffs stood on their complaints because they filed

notices of appeal rather than amending within specified time period); Frederico v. Home

Depot, 507 F.3d 188, 193 (3d Cir. 2007) (same).

       Tillio filed a Notice of Appeal, instead of amending his complaint, within the

thirty-day window provided by the District Court. Therefore, Tillio elected to stand on

his complaint, and the order of the District Court is final and appealable. We have

jurisdiction over his appeal.

       Having determined that jurisdiction is proper, we will summarily affirm the

decision of the District Court if no substantial question is presented on appeal. 3d Cir.

LAR 27.4 and I.O.P. 10.6. We agree with the District Court that Tillio‟s complaint does

not meet the pleading requirements of Federal Rule of Civil Procedure 8(a). He claimed

that “this women Dr. Nell” and the Horsham and Lower Merion Police Departments were

violating his civil rights through “scam surveillance.” (Dkt. No. 3, pp. 3-4.) He does not

describe any factual basis for Dr. Nell‟s alleged liability, nor does he name any individual

police officers or state a factual basis for the police departments‟ alleged liability. Even

given the most liberal reading, Tillio‟s complaint does not contain the requisite “short and

plain statement of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Dismissal was therefore appropriate. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (a complaint does not suffice “if it tenders „naked assertion[s]‟ devoid of „further

factual enhancement‟”) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 554, 557 (2007)).


                                              3
                                           III.

      The District Court properly dismissed Tillio‟s complaint and allowed him leave to

amend. We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal. 3d Cir. LAR 27.4 and I.O.P. 10.6.




                                            4